The application of the above-named defendant for a review of the sentence of 40 years imposed on April 3,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 40 years with 10 years suspended and the Defendant must not use drugs or alcohol at any time while on probation, and at the time of release, the Defendant shall be placed under the supervision of the Department of Institutions, Parole Division, and must conscientiously and willingly abide by their rules.
*17DATED this 12th day of May, 1982.
The reasons for the reduction in sentence are (1) the defendant has a strong potential for rehabilitation, (2) the age of the Defendant at the time of the crime, (3) the Defendant had no previous criminal record, and (4) there were no reasons set out by the sentencing judge at the time the Defendant was sentenced.
JUDGE SALANSKY
DISSENTS: He feels the sentence should remain the same as originally imposed. The fact the Defendant received a nondangerous designation would well indicate the sentence imposed was not too severe under the circumstances.
We wish to thank Brian Holland of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky